Exhibit 99.1 SOUTHERN INDIANA GAS & ELECTRIC COMPANY INTERIM REPORTING PACKAGE For the quarterly period ended March 31, 2009 Contents Page Number Financial Statements (Unaudited) Southern Indiana Gas & Electric Company Condensed Balance Sheets 2-3 Condensed Statements of Income 4 Condensed Statements of Cash Flows 5 Segment Information 6 Results of Operations 6 Selected Operating Statistics 9-10 Basis of Presentation The interim condensed financial statements of Southern Indiana Gas & Electric Company (SIGECO, Vectren South, or the Company) included in this report have been prepared without audit.The Company believes that the information in these interim condensed financial statements reflects all adjustments necessary to fairly state the results of the periods reported, including adjustments that are normal and recurring in nature.These interim condensed financial statements are supplemental to the Company’s audited annual financial statements for the year ended December 31, 2008, filed on Form 8-K on March 6, 2009, under Vectren Corporation (Vectren) and Vectren Utility Holdings, Inc. (Utility Holdings), the parent companies of SIGECO, as well as the interim condensed consolidated financial statements filed on Forms 10-Q for the quarter ended March 31, 2009 for Vectren and Utility Holdings, filed on May 1, 2009 and May 7, 2009, respectively.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through its website at www.vectren.com.Because of the seasonal nature of the Company’s utility operations, the results shown on a quarterly basis are not necessarily indicative of annual results.
